Dismissed and Memorandum Opinion filed July 10, 2003








Dismissed and Memorandum Opinion filed July 10, 2003.
 
 
 
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00641-CR
____________
 
GARY ALVAREZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 182nd District Court
Harris County, Texas
Trial
Court Cause No. 934,622
 

 
M
E M O R A N D U M   O P I N I O N
Pursuant to a plea bargain agreement with the State,
appellant entered a guilty plea to robbery. 
On May 6, 2003, in accordance with the terms of the plea agreement, the
trial court sentenced appellant to confinement for two years in the Texas
Department of Criminal Justice B Institutional Division. 
Appellant filed a pro se notice of appeal.  Because appellant has waived his right to
appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 10, 2003.
Panel consists of Chief Justice Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).